UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7606



RONALD FLOYD JACKSON,

                                            Plaintiff - Appellant,

          versus


COUNTY OF MARLBORO BOARD OF COMMISSIONERS, in
their personal and individual capacities and
their official capacities as the local govern-
ing and official policy makers of custom and
final policy maker in law enforcement for
Marlboro County; DENNIS RUSTY PARRISH, in his
personal and individual capacity, and in his
official capacity as a deputy sheriff of Marl-
boro County; EDDIE M. GORDON, in his personal
and individual capacity, and in his official
capacity as a governor's raid team agent;
DAVID BUTCH KNIGHT, JR., in his personal and
individual capacity, and in his official
capacity as a governor's raid team agent;
CHARLES E. FOLEY, in his personal and indi-
vidual capacity as the sheriff of Marlboro
County and in his official capacity as the
final policy maker of all law enforcement of
custom and policy; HENRY DRIGGERS, in his
personal and individual capacity as a captain
of the Bennettsville City Police Department,
and in his official capacity as the final
policy maker in all city law enforcement cus-
toms and policy; CITY OF BENNETTSVILLE; WANDA
STANTON, Mayor, in her personal and individual
capacity as mayor, and in her official capac-
ity as the final policy maker for the govern-
ing body in all training matters of city law
enforcement; HAROLD JACOBS, in his personal
and individual capacity as deputy sheriff;
BOBBY CAULDER, in his personal and individual
capacity as a deputy sheriff,

                                           Defendants - Appellees,
          and


PAUL E. CROSS, in his personal and individual
capacity as a federal agent of The Bureau of
Alcohol, Tobacco, and Firearms Division, and
in his official capacity as a supervising
agent and final policy maker in the field;
ROBERT LEONARD JENKINS, in his personal and
individual capacity as an employee of Buddy's
Trucker Motel and private citizen acting under
and with color of state and federal law; BUDDY
TILLER, in his personal and individual ca-
pacity as a local business owner and private
citizen acting with color of state and federal
law,

                                                       Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Patrick Michael Duffy, District
Judge. (CA-93-2640-6-23AK, CA-93-2641-6-23AK, CA-93-2642-6-23AK,
CA-93-2643-6-23AK)


Submitted:   October 23, 1997         Decided:   November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Floyd Jackson, Appellant Pro Se. Mark Wilson Buyck, Jr.,
L. Hunter Limbaugh, Robert Thomas King, WILLCOX, MCLEOD, BUYCK &
WILLIAMS, P.A., Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint and declining to recon-

sider the entry of judgment. We have reviewed the record and the

district court's opinion accepting the magistrate judge's recom-

mendation and find no reversible error. Furthermore, the district
court did not abuse its discretion in declining to reconsider that

order. Accordingly, we affirm on the reasoning of the district

court. Jackson v. County of Marlboro Bd. of Comm’rs, Nos. CA-93-
2640-6-23AK; CA-93-2641-6-23AK; CA-93-2642-6-23AK; CA-93-2643-6-

23AK (D.S.C. June 20, 1996; September 30, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3